This appeal is from an order overruling the plea of privilege of appellant to be sued *Page 285 
in Lamb county, his domicile. The plea was duly controverted by appellee, and venue was sustained in Travis county, upon the ground that the suit was upon a paving assessment certificate and a mechanic's lien contract, which under its terms was payable in Travis county. The same issues here involved were determined adversely to appellant in the cases of R. M. Smith et al. v. Dozier Construction Company, 66 S.W.2d 744 (recently decided by this court), and John Stehlick et al. V. Dozier Construction Company, 68 S.W.2d 284 (this day decided by this court); and upon the authority of said cases the judgment of the trial court will be affirmed.
Affirmed.